In consolidated ac*652tions, inter alia, to recover damages for trespass and assault, the plaintiffs appeal (1) from an ex parte order of the Supreme Court, Nassau County (Murphy, J.), dated June 18, 1996, and (2) from so much of an order of the Supreme Court, Queens County (Durante, J.), dated June 27, 1996, as directed them to pay the defendant Getty Petroleum Corp., rental arrears of $6,000 plus base rent of $2,200 per month as of July 1, 1996.
Ordered that the appeal from the order dated June 18, 1996, is dismissed; and it is further,
Ordered that the order dated June 27, 1996, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the order dated June 18, 1996, must be dismissed because no appeal lies from an order issued ex parte (see, CPLR 5701). Further, contrary to the plaintiffs’ contention, the order concerning the rental arrears and future rent was proper.
The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Goldstein, Florio and McGinity, JJ., concur.